DETAILED ACTION
Claims 1-30 are pending in this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 Nov 21 has been entered.
 
Response to Amendment
35 USC 112 2nd rejection of claims 1, 11, 19, 21 are withdrawn.

Response to Argument
Applicants’ arguments were considered, but are unpersuasive.
Applicants allege that the references do not teach the embedded shared content object of a first object type is embedded within a separate shared content object of a second content object type.  Remarks at 13-14 (emphasis partially preserved from original).


Firstly, the applicants are partially arguing unclaimed limitations.  The claims do not require that some object is both embedded within another, “separate,” object.  

Secondly, applicants may take some solace regarding the first point in that had they further amended to claims such that those objects are “separate,” that language just does not make sense.   Objects are not generally considered as separate objects when one object is embedded within the other.  Such an amendment would require rejection under 112 2nd because it is unclear, and indefinite.  See In re Packard [cite]

Thirdly, with respect to the other claim limitations, the very first line of the Koppolu abstract says “A computer method and system for interacting with a containee object contained within a container object.”  Looking to the various figures, Fig. 3 shows chart 

Applicants allege that Madrane does not show accessing the first and second shared content objects via “separate” web-based/local applications.  Remarks at 14.
Again, firstly, nowhere does the claim require separate applications.  Secondly, Internet Explorer is usually a local application; it comes with the Windows operating system.  Thirdly, the examiner reminds applicants that obviousness is based on the combined teachings of references, not the bodily combination of disclosed inventions in the references.  Where a reference (i.e. Sink) teaches collaborative access to shared objects via version control system, and where another reference (i.e. Madrane) teaches that a version controlled object may itself have an embedded object that is accessed by a local/native/client-side/user-side/other-various-phrases-that-roughly-mean-the-same-thing/ application,” and where a PHOSITA has a technical reason to combine those teachings, their motivated combination discloses the limitations in a manner that renders them obvious.

Further rejections are addressed mutadis mutandis.  Remarks at 15.
For the foregoing reasons, the argument is unpersuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-5, 7-15, 17-23, 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sink, Version Control by Example (https://ericsink.com/vcbe/vcbe_usletter_lo.pdf), hereinafter Sink
	w/evidence of features of Mercurial in:
Mackall, (https://www.mercurial-scm.org/doc/hg.1.html) hereinafter ManHg1

in view of Madrane (US RE42728 E) hereinafter Madrane
w/evidence of features from:
Case of the Missing ActiveX Control (DHTML Edit Control) (https://chentiangemalc.wordpress.com/2012/05/29/case-of-the-missing-activex-control-dhtml-edit-control/) hereinafter chentiangemalc
Brooks (https://web.archive.org/web/*/https://www.internet4classrooms.com/msword_images.htm) from at least 2 Jul 01, hereinafter Brooks

And further in view of Kallithea, w/evidence of features from:
Geisler, Web client for Mercurial with update support?
(https://stackoverflow.com/questions/6596666/web-client-for-mercurial-with-update-support) hereinafter Geisler
	Kallithea, https://kallithea-scm.org/ hereinafter Kallithea-Homepage

And further in view of Koppolu et al. (US 5,581,686) hereinafter Koppolu

Abbreviations:
	VCS: Version Control System
	DVCS: Distributed Version Control System
With respect to claim 1, Sink discloses A method for facilitating embedded content object collaboration, the method performed by at least one computer and comprising: 
identifying, from a repository accessible by a server (e.g. p61, shows repositories on servers.  Note: image shows server.  p49 Fig. 42. Shows DVCS diagram, where users run new repository instances, and therefore, the client are themselves versions of a server instance) of a collaboration system (Part 1, Ch 1, p1, “A version control system is a piece of software that helps the developers on a software team work together…”), a shared content object and an included shared content object that are concurrently edited on a first user device and a second user device that are in network communication with the server (Part 1 Ch 1 p.1, “We want people to be able to work simultaneously, not serially.”  Clients are on devices per Part 2 Ch. 5 p. 57, discussing how internet access is still expected, although not guaranteed.  Also, p57-58 discusses geographic distribution) wherein 

[…]

sending a shared content object instance and the included shared content object instance to the first user device (per above citation to Part 2 Ch 5, p55, giving the developer a copy of the  editing application configured to edit the included content object instance on the first user device (Part 1 Ch 2 p9 Sec. 6, text editor) […];

receiving, by the server of the collaboration system, the one or more changes made to the included content object instance (Part 2 Ch 4 p49, push-ing changes made to the local repository to the remote repository.  Part 2 Ch 5 p56 shows that DVCS may still have a “central” server and changes can be made with that server);

updating a cloud-stored included shared content object instance of the included shared content object with the one or more changes made to the included content object instance on the first user device into an updated instance (Part 2 Ch 4 p49, Ch 5 p 56, this is the point of push); and 

broadcasting data pertaining to at least a portion of the updated instance to the second user device on which the included shared content object is concurrently edited (Part 3 Ch 13 p 204, broadcasting committed repository instances on the central sever).  

Sink also teaches that while VCS is usually used for software code, media assets may also be versioned.  Part 2 Ch 6 p60, “A great example is a team building a game with lots of graphical assets kept under version control along with the code.”

embedded content object corresponding to a file type; 

the embedded content object (1) is accessed locally by a second application stored locally and (2) invokes the local application for editing the embedded content object on at least the first user device for concurrent editing;

Madrane teaches it was known to perform versioning of embedded elements of multimedia files (Col 31 lines 42-45, version management of OBVIs; Col 24 lines 5-6, OBVIs may be embedded into video streams.).

And thus, also teaches the embedded content may be locally accessed/edited by a local second application (the capability to edit natively is inherent to the definition of an embedded object.  Madrane Col 29 lines 1-9 specifically cite Internet Explorer as the native application that permits both access and edition.  chentiangemalc explains “Ok so we’re dealing with the infamous DHTML Edit control, which arrived with IE 4.5 and many years later removed with release of Windows Vista” so by Madrane’s filing date, Internet Explorer had editing functionality.)

Sink and Madrane are directed to version control.  It would have been obvious to those of ordinary skill in the art to combine the teachings of Sink and Madrane to version video stream annotation data in order to adjust to later-developments in plot, story, etc.

Sink and Madrane does not teach
 web-based first application provided by the collaboration system;

Kallitha performed 

the shared content object is accessed by a web-based first application (Geisler, Kallithea was a web-interface for Mecurial and Git access) provided by the collaboration system (Kallithea-Homepage, may be installed on the server); and

The specific example in Sink uses Mercurial, a version control system, Madrane is directed to video version control, and Kallitha was a known web-interface for the version control system Mercurial.  It would have been obvious to those of ordinary skill in the art to combine the teachings of the references since the prior art Geisler expressly teaches the combination of the Kallitha interface with the Mercurial system.

Finally, although Madrane shows the use of Microsoft Office formats such as Word and Wordpad, Madrane does not expressly teach
and the concurrent editing comprises: 

accessing an embedded object view control presented in a view of the shared content object that includes a separate view of the embedded shared content object wherein the embedded object view control, when interacted upon , invokes the second application for editing the embedded shared content object instance, and 2PATENT Atty. Dkt. No.. BOX-2017-0013-US10


Koppolu teaches 
accessing an embedded object view control presented in a view of the shared content object (Col 13 lines 3-8, document content is in a “parent window” created by the container object.  Figs. 11 and 12 show parent windows in both SDI and MDI context.  Cool 9 lines 14-22, object handler code is also embedded in content object, so interaction w/GUI elements for editing the embedded content must invoke the object handler code) that includes a separate view of the embedded shared content object (Fig. 11 container object has two panes, so can show other separate content views) wherein the embedded object view control, when interacted upon , invokes the second application for editing the embedded sahred content object instance (Fig. 13 shows that the container and server applications have separate spheres of control.  Col 13 lines 38-40, 49-52, window layers and respective document content are separately managed by the respective applications.  More specifically, Col 13 lines 52-58 shows different input queues); and 2PATENT Atty. Dkt. No.. BOX-2017-0013-US10
invoking the second application for making one or more changes in the embedded shared content object  by using at least the embedded object view control presented in the view of the shared content object (Col 11 lines 19-21, user selection of content objects; Col 9 lines 13-22, server application is invoked); 

Sink, Madrane, and Kallitha are directed to version control.  Madrane, in particular, leverages Microsoft document features to implement its embedded annotations, and Koppolu is directed to 

Claims 11, 19, 21 are Beauregard and system claims.  They are mapped in similar fashion to claim 1, and have similar motivation to combine with to claim 1.

With respect to claims 2, 12, 20, Madrane teaches the second application is selected based at least in part on at least one of a second object type of the shared content object, a first object type of the embedded content object, one or more object metadata attributes, one or more user preferences, or one or more environment attributes (Madrane Col 29 lines 1-5, HTML file type by DHTML editor).  

With respect to claims 3, 13, respectively dependent upon claims 2, 12, Madrane teaches wherein the second application comprises an image editing application (Col 77 lines 62-63, 66-67, stating “The conversion between Wordpad and HTML can be easily achieved by using Microsoft Word’s automation features…Microsoft Word automatically handles the conversion of the graphics and others[sic] embedded objects.” (emphasis added).  Brooks, Title, demonstrates that by 2001, Microsoft Word was also known as an image editing application to those skllled in the art.); 

With respect to claims 4, 14, 29, the combined teachings of Sink and Madrane discloses:


determining a conflict between the different change made on the second user device and at least one of the one or more changes made on the first user device (Sink Part II Chapter 7 p75, conflict detected); and 

broadcasting reconciled information pertaining to a conflict remediation process performed on the conflict to the first and the second user devices (Sink Part II Chapter 7 p76-7, publishes resolution.  Note: Pages 91-94 have an example of conflicts in merge, rather than update – the examiner mentions it here, in case it is closer to what applicants had in mind.).  

With respect to claims 5, 15, 27, the combination of Madrane and Koppolu teaches generating one or more object representations for the separate view in a view of the embedded shared content object (Col 77 lines 62-23, 66-67, Wordpad annotations may include embedded images; Col 50 lines 60-64, esp. lines 61-64, images are used to display thumbnails.) in a user interface (Col 2 lines , Background, known to present interfaces for users to select object or properties of interest.  User may select the appropriate summary.  Col 61-64, images served as thumbnails.  Fig. 48 shows thumbnails used as part of search result summary) for the collaboration system (subject to 112 rejection, above) for previewing the embedded shared content object instance in the user interface (to the method, implicit use of a thumbnail.  To the system, intended use has no patentable weight), and the one or more object representations associated with the embedded 

With respect to claims 7, 17, Sink discloses updating metadata corresponding to the embedded shared content object into updated metadata, wherein metadata comprises a version identifier and a hierarchical relationship between the shared content object and the embedded shared content object, and the version identifier unique identifies the embedded shared content object instance (Part II Chapter 6 page 63, cryptographic hashes are used to identify instances of data, so is a version identifier; Chapter 12 Sec 1, discusses how VCS data is stored in trees, and specifically states “A tree is a hierarchy of directories and files” so shows hierarchy of objects.).

With respect to claim 8, 18, Madrane teaches discloses the web-based first application comprises one or more embedded shared object view controls (Madrane Summary generally discusses how video capabilities specifically requires controls that permit higher levels of interactivity above conventional VCR controls) that are configured for navigating through a plurality of views of the embedded shared content object instance on the first user device (Madrane Col 24 lines 47-56, contemplates providing storyboards/thumbnails.  The use of storyboards as a content interface is discussed in Madrane’s background at Col 2 line 41-Col 3 line 37.  Although this was previously cited for “pages,” these also broadly read on “views” as well), and the plurality of views consumes less data or memory footprint than an actual data size or memory footprint consumed by the embedded content object (Given the breadth of applicants’ independent claim, and the fact that Madrane does not discuss relative sizes of components, it is implausible demonstrate this as inherent.  That said, given that an OBVI is supposed to be a container for video metadata, this 

With respect to claims 9, the combination of Sink, Madrane, and Koppolu discloses broadcasting data pertaining to at least a portion of the updated instance comprising:
generating an updated graphical representation for the separate view of the embedded shared content object based at least in part upon the one or more changes made on the first user device (Madrane Col 24 lines 47-56, contemplates providing storyboards/thumbnails for client use.  Implicitly, Madrane also contains the correct thumbnails/storyboards as appropriate, which means that they would be updated across different versions of the video.  Koppolu Fig. 12 shows a separate view); and 

sending at least the updated graphical representation to the second user device for updating a corresponding graphical representation of a different embedded shared content object instance on the second user device, wherein the updated graphical 3PATENTrepresentation or the corresponding graphical representation comprises a preview or a thumbnail associated with the embedded shared content object (Sink, per broadcasting step, and Madrane Col 24 lines 47-56, thumbnails.).


With respect to claim 22, Sink teaches generating at least one object tree, the at least one object tree codifying one or more relationships between the shared content object and the embedded content object (LOTS.  At least Chapter 2 sec 1. Shows a “tree” with all files and the directories in which they are stored.)
With respect to claim 23, Sink teaches publishing at least one event message to an event stream (Ch 13 Sec. 13, implicit.  If system is triggered “every time” and broadcast occurs each time, then the broadcast is an event stream of build/test events).  The at least one event message corresponding to the first and second data being respectively broadcast to the second user device and the first user device (id.  “Broadcast” presumes inclusion of recipients).

With respect to claim 28, dependent upon claim 27, Madrane teaches 
wherein the at least one or more object 3PATENTrepresentations associated with the embedded content object comprises a preview or a thumbnail associated with the embedded content object (Madrane Col 24 lines 47-56, thumbnails.).

Claim 6, 16, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sink, Madrane, Kallithea, and Koppolu as applied to claims 1, 11, 21 in view of Ikeda et al. (US 8,682,559) hereinafter Ikeda (for convenience, Ikeda et al. (US 2009/0007018 A1), hereinafter Ikeda-PGPUB is referenced for specific analogous paragraphs )
With respect to claims 6, 16 the combination of Madrane and Koppolu teaches presenting the embedded object as a […] preview object in a UI (Fig. 48 is a UI, and the thumbnail is there to represent the video content that one may wish to access) for the cloud-based collaboration system (subject to 112 2nd rejection) presenting the embedded object as a navigable preview object in a user interface (Fig. 48 is a UI, and the thumbnail is there to represent the video content that one may wish to access) for the cloud-based collaboration system (subject to 112 2nd rejection) with one or more view controls on the navigable preview object (Subject to lack of 112 1st rejections), where the navigable preview object comprises the separate view and one or more additional views (“one” is implicit to thumbnail, and contextually inherent to thumbnail.  Not generally inherent in the trivial case of a thumbnail to a content file without any content data, but that is precluded by claim 1 since it expressly claims content.  Support for multiple views of OLE is shown in Koppolu Fig. 12)

And Sink teaches broadcasting an updated navigable preview object to one or more users, wherein the navigable preview object is updated into the updated navigable preview object with the one or more changes based at least in part upon the navigable instance (Ch 13 Sec. 13, all changes invoke automated build/test and report of results.)

navigable preview object in a user interface 

Ikeda teaches
presenting an linked object as a navigable preview object (Ikeda, Navigable thumbnails) in a user interface (Fig. 9 shows a UI) […] at least by overlaying one or more view control commands on the navigable preview object (Ikeda-PGPUB [0205]-[0223] discusses Fig. 9.  [0206] shows that a thumbnail is applied in an overlay fashion to the displayed image.  Note that thumbnail is presented in a Z-axis, lower half of Fig. 9.  [0208] expressly discusses “The layer for displaying the buttons and the thumbnail images” thereby disclosing that the controls and thumbnails are part of the same overlay layer), where the navigable preview object comprises one or more views (“one” is implicit to thumbnail, and contextually inherent to thumbnail.  Not generally inherent in the trivial case of a thumbnail to a content file without any content data, but that is precluded by claim 1 since it expressly claims content.) where the navigable preview object comprises one or more views (thumbnail inherently shows at least one view.)

Thus, the combination teaches 
The precise limitations of the “presenting” step as arranged (per the individual citations above)

And also teaches the “broadcasting” step 
(per citation to “broadcasting” step in the independent claims, with Ikeda further teaching an “updated navigable preview object” as cited earlier).



With respect to claim 24, the combination Madrane and Koppolu teaches the set of acts further comprising presenting the first instance of the embedded content object within the second instance of the shared content object as one or more object representations (Madrane Fig. 48 shows an instance of video w/annotation.  As cited above, annotations may be embedded).

the one or more object representations comprise or more view controls that are configured to navigate through a preview having a plurality of views of the first instance in the a user interface for the cloud-based collaboration system for previewing the embedded content object instance (Koppolu Fig. 12 shows presenting the embedded spreadsheet object as a sub-windowed object representation  in a container object that has multiple views) […]

nd rejection) for previewing the embedded content object instance (Ikeda-PGPUB [0207] shows Fig. 9 is related to a thumbnail-based search mode.)


Ikeda teaches
for the cloud-based collaboration system (subject to 112 2nd rejection) for previewing the embedded content object instance (Ikeda-PGPUB [0207] shows Fig. 9 is related to a thumbnail-based search mode.)

Sink, Madrane, Kallithea are directed to version control (with Madrane directed to searching versioned data), Koppolu is directed to an efficient implementation of OLE, and Ikeda teaches a interface for searching related data based on thumbnails (Abstract searching unit; Ikeda-PGPUB [0207] shows Fig. 9 is related to a thumbnail-based search mode.)  Similarly to a puzzle, it would have been obvious to those of ordinary skill in the art at the time of filing to combine the teachings of the references to permit a user of a version controlled image/video database to use the images themselves to initiate a search.  The limitations of the version control model and the Ikeda GUI could be combined and result in a predictable outcome of permitting user control based on selected thumbnail.

Remarks



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON G LIAO whose telephone number is (571)270-3775. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JASON G LIAO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        9 Nov 21